             IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                         4:18CR3089
               Plaintiff,
    vs.
                                                    ORDER
NICOLE L. DELGADO,
               Defendant.


    IT IS ORDERED that:

    1.    The defendant’s unopposed Motion to Continue Sentencing (filing
          27) is granted.

    2.    Defendant Nicole L. Delgado’s sentencing is continued to January
          11, 2019, at 2:30 p.m., before the undersigned United States
          District Judge, in Courtroom No. 1, Robert V. Denney United
          States Courthouse and Federal Building, 100 Centennial Mall
          North, Lincoln, Nebraska. The defendant shall be present at the
          hearing.

    Dated this 11th day of December, 2018.

                                       BY THE COURT:


                                       John M. Gerrard
                                       Chief United States District Judge
